EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment and Claim Status
The instant Office action is responsive to the response received May 14, 2021 (the “Response”).  In response to the Response, the previous rejections of claims 1–7, 10–17, and 20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–7, 10–17, and 20 are currently pending.  

Allowable Subject Matter
Claims 1–7, 10–17, and 20 allowed.
Regarding claim 1, while Zhu et al. (US 2015/0128156 A1; filed Nov. 7, 2013) teaches application programming interfaces (APIs) (fig. 1, item 130; “The API ecosystem 106 may be any system comprising one or more components that implement, expose, manage, and/or consume one or more APIs” at ¶ 23) configured to receive requests (fig. 1, item 120) and at least one monitoring node (fig. 1, item 148) configured to generate analytics (¶ 40) regarding activity of the APIs, the prior art of record does not teach wherein the at least one monitoring node changes handling of the requests depending on at least a number of the requests to process and a trend of the number of the requests to process with respect to zero.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449